Title: To James Madison from James Jameson and Others, 6 January 1815
From: Jameson, James
To: Madison, James


          
            Freeport Jany 6. 1815.
          
          Humbly shews, the petition of the subscribers, inhabitants of the town of Freeport in the District of Maine, that they are deeply interested in the fate of one of their fellow citizens now under sentence to be shot, for the crime of desertion from the service of the army of the United States. William Furbush who has been found guilty of that Crime and received the sentence aforesaid, has for some time been a citizen of this town, is a man in early life, of industrious habits, has a wife and three children dependent on him alone for support. We are not insensible of the atrocity of the Crime, the necessity, in some cases of chastisement, and the Justice of his sentence; but we believe that the public good will not, in this case, overbalance the individual evil resulting from his execution. The object of all criminal law is not the punishment of the offender but the prevention of the crime. Many desertions have been attended with more agrivated circumstances than this where the offender has wholly escaped the infliction of punishment; and scarce a case could be selected in which more individual suffering would result from the execution of one man. We would further state that from our acquaintence with this unfortunate individual we are fully pursuaded that he has been led in to this act rather from ignorance and an easy

yielding disposition than from any premeditated or hardened design to defy the laws of his Country and disobey the commands of his officers.
          The power of pardoning offences has been very properly lodged with your Excellency, for the purpose of being, sometimes extended, to the repenting suppliant victim of the laws; And could your Excellency view the scene of distress presented in the agonies of a dependent distracted wife, in the cries of infant children and in the anxiety of brothers & friends we do believe, that you would not hesitate to consider this as a case in which real & substantial good would result from a general pardon. As faithful citizens and in duty bound we pray that our request may be granted.
          
            James Jameson[and 23 others]
          
        